Jonathan Gilman assumed the care of his sister and her property when it became necessary that some *Page 393 
one other than herself should perform that duty. In legal phraseology, he became her guardian de son tort. Without a technical appointment he performed duties pertaining to that office, and in consequence thereof became subject to many of its liabilities. For many purposes he was bound properly to discharge the official duties which he assumed, and was generally subject to the same rules and remedies as a trustee legally appointed. Per. Tr., s. 245; Hanna v. Spotts, 5 B. Mon. 362, 366; Jacox v. Jacox, 40 Mich. 473, 480; Bowe v. Bowe, 42 Mich. 195; Blomfield v. Eyre, 8 Beav. 250; Drury v. Conner, 1 H.  G. 220, 230; Chaney v. Smallwood, 1 Gill 367; Bennett v. Austin, 81 N.Y. 308, 322. If he had been a de jure guardian of his sister and her estate he could not have acquired a valid title to her land sold for the taxes assessed against her. Black. Tax Tit., s. 566; Drew v. Morrill, 62 N.H. 565; Saunders v. Farmer, 62 N.H. 572; Laton v. Balcom, 64 N.H. 92. His duty to protect her estate in his assumed relation to her was as great as it would have been if he had had an appointment from the probate court; and his performance of that duty, with or without a formal appointment, was not legally consistent with his status as a purchaser of her land at a tax sale. As the town was a party to the arrangement by which the land was sold, and understood fully the relations which the assumed guardian sustained to Mrs. Cram, it acquired no title to the land. Black. Tax Tit., s. 275.
Judgment for the defendant.
SMITH, J., did not sit: the others concurred.